IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ELEANOR CARPENTER AND MARIE G.             : No. 151 WAL 2018
CARPENTER,                                 :
                                           :
                   Respondents             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
MASTER REMODELERS, INC., A                 :
CORPORATION,                               :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of October, 2018, the Petition for Allowance of Appeal is

DENIED.